Title: From George Washington to Brigadier General Robert Howe, 4 July 1777
From: Washington, George
To: Howe, Robert

 

Sir
Head Quarters Camp at Morris Town 4th July 1777.

I was favor’d with your letter accompanied by others to the States of Georgia and North Carolina, a few days since.
When I wrote respecting an expedition against St Augustine, I meant it as recommendatory only, sensible, that you almost on the spot, or however well acquainted with the situation and every attendant circumstance, must be the proper judge; and assure you Sir that the reasons you urge against the expedition operate very forcibly with me, and must say meet with my intire approbation. I am &c.

Geo. W——n

